Case: 18-2283    Document: 54     Page: 1   Filed: 03/12/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   TEAM HALL VENTURE, LLC, DBA LIMEBERRY
              FROZEN YOGURT,
                  Appellant

                             v.

   ARMY AND AIR FORCE EXCHANGE SERVICE,
                    Appellee
             ______________________

                        2018-2283
                  ______________________

     Appeal from the Armed Services Board of Contract Ap-
 peals in No. 60823, Administrative Judge J. Reid Prouty,
 Administrative Judge Richard Shackleford, Administra-
 tive Judge Timothy Paul McIlmail.
                  ______________________

                 Decided: March 12, 2020
                 ______________________

    JAMES CREEDON, Creedon PLLC, Frisco, TX, argued for
 appellant.

     JOSEPH ALAN PIXLEY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for appellee. Also represented by
 JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR.,
 DOUGLAS K. MICKLE; DANA J. CHASE, BRUCE H. ROBINSON,
Case: 18-2283     Document: 54      Page: 2    Filed: 03/12/2020




 2              TEAM HALL VENTURE, LLC v. ARMY AND AIR FORCE
                                                  EXCHANGE


 Contract and Fiscal Law Division, United States Army Le-
 gal Services Agency, Fort Belvoir, VA.
                  ______________________

     Before REYNA, WALLACH, and HUGHES, Circuit Judges.
 PER CURIAM.
     Team Hall Venture, LLC, appeals from a decision of
 the Armed Services Board of Contract Appeals (ASBCA)
 denying its appeal from a final decision by the Army and
 Air Force Exchange Service. In its final decision, the Ex-
 change awarded partial payment on a claim arising from
 the early termination of Team Hall’s military base conces-
 sion contract. After the parties agreed to terminate the
 ten-year concession contract early, they executed a Con-
 tract Amendment that further shortened the contract pe-
 riod by moving the termination date from July 17, 2016, to
 June 30, 2016, at Team Hall’s request.
     The ASBCA denied Team Hall’s appeal of the Ex-
 change’s final decision, finding any claim for additional
 damages waived by the following general release clause
 contained in the Contract Amendment:
      The contractor hereby releases the Army and Air
      Force Exchange Service (the Exchange) from any
      and all obligations related to this contract, and
      waives any claim against the Exchange for mone-
      tary or other relief to this contract, including any
      that may arise in the future, to include the time pe-
      riod of 1-17 July 2016.
 Supp. App. 38 ¶ 4(c).
     In this appeal, Team Hall argues that (1) this release
 clause is ambiguous as to whether it bars all claims under
 the contract or only claims arising between July 1–17,
 2016, and (2) that ambiguity should be resolved against the
 Exchange as the drafter of the contract.
Case: 18-2283    Document: 54      Page: 3    Filed: 03/12/2020




 TEAM HALL VENTURE, LLC v. ARMY AND AIR FORCE               3
 EXCHANGE


     Contract interpretation by the ASBCA is a question of
 law, which we review de novo. Ingham Reg’l Med. Ctr. v.
 United States, 874 F.3d 1341, 1346 (Fed. Cir. 2017); see
 Gardiner, Kamya & Assocs., P.C. v. Jackson, 467 F.3d
1348, 1353 (Fed. Cir. 2006) (whether contract language is
 ambiguous is a question of law which we review without
 deference); see also Bell BCI Co. v. United States, 570 F.3d
1337, 1341 (Fed. Cir. 2009) (release clauses are interpreted
 just like any other contract term or provision).
     We find no ambiguity in this release clause. By its
 plain language, this clause released the Exchange from
 “any and all obligations” under the contract; and by signing
 the Contract Amendment, Team Hall “waive[d] any claim
 against the Exchange for monetary or other relief to this
 contract.” Supp. App. 38 ¶ 4(c) (emphasis added). The ad-
 ditional specification that any claims arising within the fu-
 ture period of July 1–17, 2016, were also being waived does
 not create ambiguity. Specifying that this future period
 was “include[d]” does not mean that any other period was
 thereby excluded.
     Although we understand Team Hall’s argument that
 the record could be read to demonstrate that the parties
 intended to bar only claims arising in that two-week period,
 that is not what the release clause says. “When the con-
 tractual language is unambiguous on its face, our inquiry
 ends and the plain language of the Agreement controls.”
 Coast Fed. Bank, FSB v. United States, 323 F.3d 1035,
 1040–41 (Fed. Cir. 2003) (en banc). Because the plain lan-
 guage of this release clause is unambiguous, there are no
 ambiguous terms to construe against the drafter. See Gar-
 diner, 467 F.3d at 1352. The ASBCA correctly determined
 that by entering this Contract Amendment, Team Hall
 waived any claim against the Exchange for the concession
 contract. We therefore affirm.
                        AFFIRMED
     No costs.